       Case 3:18-cv-12384-BRM-DEA Document 90 Filed 07/07/20 Page 1 of 1 PageID: 700


Jessica Biamonte

From:                             Moe Feinstein <moefeinstein@yahoo.com>
Sent:                             Friday, July 03, 2020 12:42 AM
To:                               NJDdb_ORDERS_Arpert
Subject:                          Extension


Please may the court give me more time I had a lot going on and not caught up to where needs to be I still working on
hiring a lawyer . It’s very hard from here to do that I found one I need to speak with him this week and may even need
two if I get one to because I tried to understand what’s needed and I don’t so please as much time as possible I want to
be prepared when we talk next .




                                                            1
